PER CURIAM.
Janice Stewart appeals the final order of the Merit Systems Protection Board, denying her petition for review of its initial decision dismissing her appeal for lack of jurisdiction. Stewart v. Dep’t of Veterans Affairs, No. AT-0752-06-0585-I-1, 104 M.S.P.R. 266 (M.S.P.B. Nov. 17, 2006). We affirm.
Neither statute cited by Stewart gives the board jurisdiction over voluntary downgradings. An employee’s acceptance of a lower-graded position is generally presumed voluntary absent duress, coercion, or a showing that a reasonable person would have been misled by the agency’s actions. Stewart has made no such showing here; the record lacks any evidence of duress, coercion, or misleading actions by the agency.